United States Court of Appeals
                      For the First Circuit


No. 11-2239

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         LYNETTE MARYEA,

                      Defendant, Appellant.




                           ERRATA SHEET


     The opinion of this Court issued on January 15, 2013, is
amended as follows:

     On page 20, line 21: Insert additional parenthesis after the
citation for Henderson v. United States to read: "Henderson v.
United States, 476 U.S. 321, 326-27 (1986))."

     On page 41, line 3: Insert double quotation mark at the end of
the sentence.